of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc intl b01 genin-133038-08 number info release date uil -------------------- --------------------------- -------------------------- dear ----------- this letter responds to your request for information dated date in your letter you requested certain information about the tax treatment of a transfer of funds from your u k occupational pension schemes to a u s individual_retirement_arrangement ira or other u s qualified_pension plan under the internal_revenue_code code the united_states generally taxes its citizens and residents on their worldwide income a distribution from a u k occupational pension scheme to a u s citizen will generally be taxed in the united_states unless an income_tax treaty to which the united_states is a party changes the application of the code the united_states has an income_tax treaty with the united kingdom the treaty paragraph of article pension schemes of the treaty provides that where an individual who is a resident of a contracting state is a member or beneficiary of or participant in a pension scheme established in the other contracting state income earned by the pension scheme may be taxed as income of that individual only when and subject_to paragraph sec_1 and of article pensions social_security annuities alimony and child_support of this convention to the extent that it is paid to or for the benefit of that individual from the pension scheme and not transferred to another pension scheme emphasis added under article of the treaty the united_states will not tax income earned by a u k pension scheme until such amounts are distributed to a u s resident a transfer of funds from a u k occupational pension scheme to a u s ira or other u s qualified_pension plan will be taxed as a distribution to the participant unless the transfer qualifies as an eligible_rollover_distribution within the meaning of sec_402 of genin-133038-08 the code generally a transfer from a u k occupational pension scheme to a u s ira or other u s qualified_pension plan will not qualify as an eligible_rollover_distribution you may find it useful to read a legal advice memorandum that was recently issued by the office of associate chief_counsel international discussing the parenthetical language in article of the treaty the legal advice memorandum was released to the public on date as am2008-009 you can view the legal advice online at http www irs gov pub irs-utl am2008009 pdf this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling if you would like a definitive determination concerning a particular set of facts you must comply with the requirements for obtaining a private_letter_ruling that are set forth in see revproc_2008_1 sec_2 2008_1_irb_7 date if you have any additional questions please contact -------------------------at ------------------- ------- sincerely ______________________________ m grace fleeman senior technical reviewer branch international
